Case 1:21-cv-21328-MGC Document 6 Entered on FLSD Docket 04/12/2021 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 21- 21328-CIV-COOKE/O’SULLIVAN

 JOE NATHAN PYATT, JR.,

               Plaintiff,
 v.

 SECURE LIVE MEDIA, LLC,

            Defendant.
 ____________________________________/

                                           ORDER

        THIS MATTER is before the Court on the Motion to Proceed in Forma Pauperis

 (DE# 3, 4/7/21) filed by the plaintiff pro se. Title 28, United States Code, Section

 1915(a) authorizes the “prosecution or defense of any suit . . . without prepayment of

 fees or security thereof, by a person who submits an affidavit that includes a statement

 of all assets . . . that the person is unable to pay such fees or give security thereof.” 28

 U.S.C. § 1915(a). “A court may not deny an [in forma pauperis] motion without first

 comparing the applicant's assets and liabilities in order to determine whether he has

 satisfied the poverty requirement.” Thomas v. Chattahoochee Jud. Cir., 574 F. App’x

 916, 917 (11th Cir. 2014). The motion, declaration and supporting documents filed by

 the plaintiff in the instant case do not provide the Court with sufficient information to

 determine whether the plaintiff’s financial circumstances warrant the plaintiff proceeding

 in forma pauperis. Accordingly, it is

        ORDERED AND ADJUDGED that the Motion to Proceed in Forma Pauperis

 (DE# 3, 4/7/21) is DENIED without prejudice to renew no later than Monday, May 3,

 2021. If the plaintiff wishes to renew his motion, the plaintiff should do so by using the

 attached Application to Proceed in District Court Without Prepaying Fees or Costs

 (Short Form), which will provide the Court with a more complete affidavit and allow the
Case 1:21-cv-21328-MGC Document 6 Entered on FLSD Docket 04/12/2021 Page 2 of 4



 Court to determine whether the plaintiff’s financial circumstances allow him to proceed

 in forma pauperis pursuant to 28 U.S.C. 1915(a)(1).

        DONE AND ORDERED, in Chambers, at Miami, Florida, this 12th day of

 April, 2021.



                                   ______________________________________
                                   JOHN J. O’SULLIVAN
                                   CHIEF UNITED STATES MAGISTRATE JUDGE


 Copies mailed by Chambers to:

 Joe Nathan Pyatt, Jr.
 7840 Harding Ave. 6
 Miami Beach, FL 33141
 PRO SE

 Joe N. Pyatt
 10750 SW 11th Street
 Miami, FL 33174-2511
      Case 1:21-cv-21328-MGC Document 6 Entered on FLSD Docket 04/12/2021 Page 3 of 4

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                        __________ District of __________

                                                                              )
                          Plaintiff/Petitioner                                )
                                   v.                                         )      Civil Action No.
                                                                              )
                        Defendant/Respondent                                  )


        APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
                                        (Short Form)

         I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

          In support of this application, I answer the following questions under penalty of perjury:

         1. If incarcerated. I am being held at:                                                                       .
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

          2. If not incarcerated. If I am employed, my employer’s name and address are:




My gross pay or wages are: $                                        , and my take-home pay or wages are: $             per
 (specify pay period)                                        .

          3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

       (a) Business, profession, or other self-employment                            ’   Yes                ’   No
       (b) Rent payments, interest, or dividends                                     ’   Yes                ’   No
       (c) Pension, annuity, or life insurance payments                              ’   Yes                ’   No
       (d) Disability, or worker’s compensation payments                             ’   Yes                ’   No
       (e) Gifts, or inheritances                                                    ’   Yes                ’   No
       (f) Any other sources                                                         ’   Yes                ’   No

         If you answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
      Case 1:21-cv-21328-MGC Document 6 Entered on FLSD Docket 04/12/2021 Page 4 of 4

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)



          4. Amount of money that I have in cash or in a checking or savings account: $                                                     .

         5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate
value):




          6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):




        7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:




          8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):




       Declaration: I declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.


Date:
                                                                                                            Applicant’s signature



                                                                                                               Printed name


         Print                         Save As...                  Add Attachment                                                   Reset
